[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The petitioner, after a trial by jury, was found guilty of Manslaughter First Degree in violation of Conn. Gen. Stats. 55A-55(A)(1).
The sentencing court imposed the maximum sentence of 20 years to serve.
On April 8, 1991 at 8:30 p.m. the Hartford Police were dispatched on a call of assault/possible murder. The victim died from multiple stab wounds. The record shows that the petitioner got into an argument. When the victim threatened the petitioner he produced a 10" knife and stabbed the victim four or five times.
Counsel for the petitioner noted that the petitioner received the maximum penalty under the law and that the judge imposed such a long sentence because the petitioner was found not guilty of murder. Counsel argued that the victim CT Page 11213 evidently threatened the petitioner both verbally and physically. He maintained that the victim was the aggressor, and that the petitioner was defending himself. He felt that the 20-year sentence was unfairly harsh and disproportionate and wanted the Division to suspend the sentence after serving 10 years.
The petitioner addressed the Division saying that at the time of the incident he feared for his life and he basically does not remember what happened. He thought that the 20-year sentence was "not fair."
The state conceded the victim was the aggressor. However, it argued that the petitioner had an opportunity to leave the building and stay in another apartment, but he chose to remain and stabbed the victim three more times. He quoted the petitioner stating "I did it and I'll do it again." The state felt the sentence was appropriate and asked the Division to uphold the court's decision.
In reviewing the sentence imposed by the trial court, the Division must use Practice Book 942 as a guide. Based upon the facts here, a sentence of 20 years for the crime of manslaughter is not inappropriate or disproportionate. A life has been taken. The sentence imposed is fair and reasonable. Sentence affirmed.
Norko, J. Purtill, J. Klaczak, J.
Judges Norko, Purtill and Klaczak participated in this decision. CT Page 11214